United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                   March 31, 2006
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-20510
                            Summary Calendar
                         _____________________

CLINTON BOWERS,

                                                   Plaintiff - Appellant,

                                  versus

ANTHONY J. PRINCIPI, SECRETARY, DEPARTMENT OF VETERAN’S AFFAIRS,

                                           Defendants - Appellee.
_________________________________________________________________

        Appeal from the United States District Court for
             the Southern District of Texas, Houston
                         No. 4:04-CV-2201
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

     Clinton   Bowers    challenges    the   district   court’s    grant     of

summary judgment, dismissing all of his claims, in favor of the

Department of Veteran’s Affairs.           Bowers, pro se, brought suit

claiming that the Department of Veteran’s Affairs violated Title

VII, the Age Discrimination in Employment Act (ADEA), and the

Rehabilitation Act by refusing to hire him for five different

positions   with   the   VA   based   on   his   gender,   race,   age,    and

disability.2   Reviewing this summary judgment de novo, respecting

     1
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
         Bowers is an African-American male, born in February 1947,
the same legal standards that the district court applied, see Lamar

Adver. Co. v. Cont’l Cas. Co., 396 F.3d 654, 659 (5th Cir. 2005)

(citations omitted), we affirm for the reasons stated below.

       1. Under the Rehabilitation Act a plaintiff must establish

both       1) that he has a disability; and 2) that the disability

substantially limits one or more major life activities.        The

district court correctly noted that Bowers has failed to put forth

any evidence, or even to allege that he is limited in any “major

life activity” as a result of his disabilities.     As such he has

failed to meet his burden on any Rehabilitation Act claim and

summary judgment was appropriate.3

       2. To establish a claim based on retaliation for protected

activity under Title VII, Bowers must demonstrate, among other

elements, that the adverse employment action was taken as a result

of his protected activity, i.e. “but for” his protected activity,

the adverse employment action would not have been taken.   Although


who suffers from various physical conditions including diabetes and
high blood pressure.      In addition, Bowers has a 50% service
connected disability rating for purposes of receiving Veteran’s
benefits.    In his briefing Bowers repeatedly claims that by
specifying his age, race, and disability in its summary judgment,
the district court violated Bowers’s constitutional rights under
the Fourteenth Amendment.    The district court, however, was only
setting forth the factual predicate for Bowers’s claims, i.e., how
he fits into the specific protected classes he alleges.
       3
       The district court correctly noted the 2003 dispute between
these parties in which we found that this plaintiff failed to
demonstrate a disability under the Rehabilitation Act. See Bowers
v. Principi, 70 Fed. Appx. 157 (5th Cir. July 3, 2003). There is
no evidence in the record to suggest a change in condition between
that case and the current one.

                                  2
he states that his protected activity was the reason the VA refused

five times to hire him, Bowers has produced no evidence of the

required causation.       His statements alone are insufficient to

survive summary judgment.     As such the district court was not in

error in denying Bowers’s retaliation claims.

     3.    Bowers’s Title VII and ADEA claims relate to the VA’s

refusal to hire him for five separate positions at the Michael

DeBakey Veterans’ Administration Medical Center in Houston, Texas:

(1) Cemetery Representative, level GS-6, “Claim A”; (2) Cemetery

Caretaker, “Claim B”; (3) temporary Supply Technician, level GS-

2005-05,   “Claim   C”;     (4)   Supervisory   Inventory     Management

Specialist, level, GS-11/12, “Claim D”; and (5) File Clerk, level

GS-305-4, “Claim E”.      The district court was correct in granting

summary judgment for the defendant as to each of these claims.

           A. The previous employment experience outlined by Bowers

on his job applications was insufficient to meet the requirements

for the positions involved in Claim A and Claim D.4         Because both

Title VII and the ADEA require a plaintiff to demonstrate that he

was qualified for the position sought, the district court was

correct in finding that Bowers failed to put forth sufficient




     4
       Bowers’s argument that his military experience, as outlined
on the applications, was a sufficient substitute for the
qualification requirements of these positions fails as Bowers has
put forth no evidence demonstrating that his military experience
was equivalent to the requirements for these positions.

                                    3
evidence to demonstrate a prima facie case as to both Claims A and

D.

              B. Although the plaintiff was qualified for the position

involved in Claim B, the VA submitted affidavits demonstrating that

the process used to select employees for that position was in no

way violative of the law.             Additionally, Bowers has presented no

summary judgment evidence sufficient to establish that the process

used was a pretext for discriminatory decisions.                           As such the

district court was correct in granting summary judgment for the VA

as to Claim B.

              C.      Claim    C    involved      a     position    made   temporarily

available when the VA employee holding the position was placed on

active military duty.          Bowers was notified that he was not selected

for   the    position    when       the    original      employee’s    military    duty

terminated early and the employee returned to the position.                        Title

VII requires that the plaintiff suffer an adverse employment

action.      Bowers has failed to establish that the cancellation of a

vacancy under these conditions constitutes an adverse employment

action      taken    against    him       since   the    vacancy,    which   was   only

temporary, ended and no employment decisions were made.                       Further,

Bowers has offered no evidence of illegal discrimination in any of

the   related       events    and   circumstances.          Consequently,      summary

judgment for the VA as to Claim C is appropriate.

              D. Finally, Claim E involves a position for which members

of the protected classes at issue were hired.                  Specifically the VA

                                             4
hired two African-Americans, one of whom was male.      As such Bowers

failed to demonstrate that he was denied the position based on his

membership in a protected class.       Additionally, Bowers offered no

evidence to refute the VA’s legitimate non-discriminatory reasons

for refusing to hire him.5   Consequently, the district court was

correct in granting summary judgment for the VA as to Claim E.

     For these reasons the judgment of the district court is,

                                                             AFFIRMED.




     5
       Specifically the VA produced evidence that Bowers was not
among the best-qualified applicants for the position.

                                   5